12-3045
         Jiang v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A089 922 661
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       GUANG QING JIANG, AKA YANG,
14                Petitioner,
15
16                         v.                                  12-3045
17                                                             NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Farah Loftus, Century City,
24                                     California.
25
26       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
27                                     Assistant Attorney General; Russell
28                                     J. E. Verby, Senior Litigation
29                                     Counsel; John D. Williams, Trial
30                                     Attorney, Office of Immigration
31                                     Litigation, U.S. Department of
32                                     Justice, Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Guang Qing Jiang, a native and citizen of

 6   the People’s Republic of China, seeks review of a July 11,

 7   2012, decision of the BIA, affirming the April 25, 2011,

 8   decision of Immigration Judge (“IJ”) William P. Van Wyke,

 9   denying Jiang’s application for asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”).     In re Guang Qing Jiang, No. A089 922 661 (B.I.A.

12   July 11, 2012), aff’g No. A089 922 661 (Immig. Ct. N.Y. City

13   Apr. 25, 2011).    We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions as to Jiang’s

17   credibility “for the sake of completeness.”     Zaman v.

18   Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     The applicable

19   standards of review are well-established.     See 8 U.S.C.

20   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
21   162, 165-66 (2d Cir. 2008).

22



                                     2
 1         For asylum applications governed by the REAL ID Act,

 2   such as the application in this case, the agency may,

 3   “[c]onsidering the totality of the circumstances,” base a

 4   credibility finding on the applicant’s demeanor, the

 5   plausibility of the applicant’s account, and inconsistencies

 6   in his statements and other record evidence, without regard

 7   to whether they go “to the heart of the applicant’s claim.”

 8   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 9   64.   Substantial evidence supports the agency’s adverse

10   credibility determination.

11         In finding Jiang not credible, the IJ reasonably relied

12   on Jiang’s demeanor, noting that his testimony appeared

13   memorized from a script and was at times hesitant and

14   evasive when deviating from that script.   See 8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d
16   77, 81 n.1 (2d Cir. 2005).   That finding is supported by the

17   hearing transcript.

18         The agency’s adverse credibility determination is

19   further supported by specific examples of inconsistencies

20   between Jiang’s testimony and other record evidence.      See Li

21   Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

22   2006) (“We can be still more confident in our review of


                                   3
 1   observations about an applicant’s demeanor where, as here,

 2   they are supported by specific examples of inconsistent

 3   testimony.”).        Indeed, the agency reasonably found

 4   inconsistent statements regarding whether Jiang knew his

 5   fellow congregants in China from school, when he was fired

 6   from his job, and whether he had informed his fellow

 7   congregants in the United States of the harm he had suffered

 8   in the past.     See Xiu Xia Lin, 534 F.3d at 163-64.      Jiang

 9   failed to provide compelling explanations for these

10   discrepancies.        See Majidi, 430 F.3d at 80-81.

11       Finally, having questioned Jiang’s credibility, the

12   agency reasonably relied further on his failure to provide

13   reliable corroborating evidence.        See Biao Yang v. Gonzales,

14   496 F.3d 268, 273 (2d Cir. 2007).        An applicant’s failure to

15   corroborate testimony may bear on credibility, either

16   because the absence of particular corroborating evidence is

17   viewed as suspicious, or because “the absence of

18   corroboration in general makes an applicant unable to

19   rehabilitate testimony that has already been called into

20   question.”     Id.     Here, the agency reasonably declined to

21   credit the letter from Jiang’s father regarding his claim of

22   past persecution because it was strikingly similar to

23   Jiang’s statement, and because it was prepared by an

                                        4
 1   interested witness who was not available for cross-

 2   examination.   See Mei Chai Ye v. U.S. Dep’t of Justice, 489

 3 F.3d 517, 524 (2d Cir. 2007); see also Xiao Ji Chen v. U.S.

 4   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).      In

 5   addition, the agency reasonably noted that Jiang’s father’s

 6   letter did not corroborate his claimed fear of future

 7   persecution, and that Jiang failed to present the testimony

 8   of his current pastors or fellow congregants in the United

 9   States.

10       Given the lack of corroboration, as well as the

11   demeanor and inconsistency findings, the agency’s adverse

12   credibility determination is supported by substantial

13   evidence, and was dispositive of Jiang’s claims for asylum,

14   withholding of removal, and CAT relief.   See Xiu Xia Lin,

15   534 F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148,

16   156 (2d Cir. 2006).   Accordingly, we need not reach the

17   agency’s alternative burden of proof finding.

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.   Any pending request for

23   oral argument in this petition is DENIED in accordance with

                                   5
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5




                                   6